


110 HR 2907 IH: To amend the Federal Water Pollution Control Act to

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2907
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Kirk (for himself
			 and Mr. Lipinski) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  establish a deadline for restricting sewage dumping into the Great Lakes and to
		  fund programs and activities for improving wastewater discharges into the Great
		  Lakes.
	
	
		1.Short titleThis Act may be cited as the Great
			 Lakes Water Protection Act.
		2.Prohibition on
			 sewage dumping into the Great LakesSection 402 of the Federal Water Pollution
			 Control Act (22 U.S.C. 1342) is amended by adding at the end the
			 following:
			
				(r)Prohibition on
				sewage dumping into the Great Lakes
					(1)In
				generalA publicly owned
				treatment works is prohibited from intentionally diverting waste streams to
				bypass any portion of a treatment facility at the treatment works if the
				diversion results in a discharge into the Great Lakes unless—
						(A)(i)the bypass is unavoidable
				to prevent loss of life, personal injury, or severe property damage;
							(ii)there is not a feasible
				alternative to the bypass, such as the use of auxiliary treatment facilities,
				retention of untreated wastes, or maintenance during normal periods of
				equipment downtime; and
							(iii)the treatment works provides
				notice of the bypass in accordance with the requirements of this subsection;
				or
							(B)the bypass does
				not cause effluent limitations to be exceeded, and the bypass is for essential
				maintenance to ensure efficient operation of the treatment facility.
						(2)LimitationThe
				requirement of paragraph (1)(A)(ii) is not satisfied if adequate back-up
				equipment should have been installed in the exercise of reasonable engineering
				judgment to prevent the bypass and the bypass occurred during normal periods of
				equipment downtime or preventive maintenance.
					(3)Notice
				requirementsA publicly owned treatment works shall provide to
				the Administrator (or to the State in the case of a State that has a permit
				program approved under this section)—
						(A)prior notice of an
				anticipated bypass; and
						(B)notice of an
				unanticipated bypass within 24 hours following the time the treatment works
				first becomes aware of the bypass.
						(4)Follow-up notice
				requirementsIn the case of
				an unanticipated bypass for which a publicly owned treatment works provides
				notice under paragraph (3)(B), the treatment works shall provide to the
				Administrator (or to the State in the case of a State that has a permit program
				approved under this section), not later than 5 days following the date on which
				the treatment works first becomes aware of the bypass, a follow-up notice
				containing a description of—
						(A)the cause of the
				bypass;
						(B)the reason for the bypass;
						(C)the period of
				bypass, including the exact dates and times;
						(D)if the bypass has not been corrected, the
				anticipated time the bypass is expected to continue;
						(E)the volume of the discharge resulting from
				the bypass;
						(F)any public access areas that may be
				impacted by the bypass; and
						(G)steps taken or
				planned to reduce, eliminate, and prevent reoccurrence of the bypass.
						(5)Public
				availability of noticesA publicly owned treatment works
				providing a notice under this subsection, and the Administrator (or the State
				in the case of a State that has a permit program approved under this section)
				receiving such a notice, shall each post the notice, within 48 hours of
				providing or receiving the notice (as the case may be), in a searchable
				database accessible on the Internet.
					(6)Sewage
				blendingBypasses prohibited
				by this section include bypasses resulting in discharges from a publicly owned
				treatment works that consist of effluent routed around treatment units and
				thereafter blended together with effluent from treatment units prior to
				discharge.
					(7)DefinitionsIn
				this subsection, the following definitions apply:
						(A)BypassThe term bypass means an
				intentional diversion of waste streams to bypass any portion of a treatment
				facility which results in a discharge into the Great Lakes.
						(B)Great
				lakesThe term Great Lakes has the meaning given
				such term by section 118(a)(3).
						(C)Treatment
				facilityThe term
				treatment facility includes all wastewater treatment units used
				by a publicly owned treatment works to meet secondary treatment standards or
				higher, as required to attain water quality standards, under any operating
				conditions.
						(D)Treatment
				worksThe term treatment works has the meaning
				given that term in section 212.
						(8)ImplementationNot later than 180 days after the date of
				enactment of this subsection, the Administrator shall establish procedures to
				ensure that permits issued under this section (or under a State permit program
				approved under this section) to a publicly owned treatment works include
				requirements to implement this subsection.
					(9)Increase in
				maximum civil penalty for violations occurring after January 1,
				2027Notwithstanding any provision of section 309, in the case of
				a violation of this subsection occurring on or after January 1, 2027, or any
				violation of a permit limitation or condition implementing this subsection
				occurring after such date, the maximum civil penalty which shall be assessed
				for the violation shall be $100,000 per day for each day the violation
				occurs.
					(10)ApplicabilityThis
				subsection shall apply to a bypass occurring after the last day of the one-year
				period beginning on the date of enactment of this subsection.
					.
		3.Establishment of
			 Great Lakes Cleanup Fund
			(a)In
			 generalTitle V of the
			 Federal Water Pollution Control Act (33 U.S.C. 1361 et seq.) is amended by
			 redesignating section 519 as section 520 and inserting after section 518 the
			 following:
				
					519.Establishment
				of Great Lakes Cleanup Fund
						(a)Creation of
				fundThere is established in
				the Treasury of the United States a trust fund to be known as the Great
				Lakes Cleanup Fund (in this section referred to as the
				Fund).
						(b)Transfers to
				fundEffective January 1,
				2027, there are authorized to be appropriated to the Fund amounts equivalent to
				the penalties collected for violations of section 402(r).
						(c)Administration
				of fundThe Administrator
				shall administer the Fund.
						(d)Use of
				fundsThe Administrator shall
				make the amounts in the Fund available to the Great Lakes States for programs
				and activities for improving wastewater discharges into the Great Lakes,
				including habitat protection and wetland restoration. The Administrator shall
				allocate such amounts among the Great Lakes States based on the proportional
				amount attributable to each Great Lakes State for penalties collected for
				violations of section 402(r).
						(e)PriorityIn
				selecting programs and activities to be funded using amounts made available
				under this section, a Great Lakes State shall give priority consideration to
				programs and activities that address violations of section 402(r) resulting in
				the collection of penalties.
						(f)DefinitionsIn
				this section, the terms Great Lakes and Great Lakes
				States have the meanings given such terms in section
				118(a)(3).
						.
			(b)Conforming
			 amendment to State revolving fund programSection 607 of such Act
			 (33 U.S.C. 1387) is amended—
				(1)by inserting
			 (a) In
			 general.— before There is; and
				(2)by adding at the
			 end the following:
					
						(b)Treatment of
				Great Lakes Cleanup FundFor purposes of this title, amounts made
				available from the Great Lakes Cleanup Fund under section 519 shall be treated
				as funds authorized to be appropriated to carry out this title and as funds
				made available under this title, except that such funds shall be made available
				to the Great Lakes States as provided in section
				519.
						.
				
